Per Curiam,
This appeal is from a decree continuing a preliminary injunction restraining the defendant from operating its pumps in such a manner as to substantially decrease the flow of water into the plaintiff’s spring. The case was very fully considered by the learned judge of the common pleas and the injunction was carefully worded so as to preserve the status quo without unnecessarily restricting the defendant in the exercise of its franchises. The established practice of the court on an appeal from the granting or refusal of a preliminary injunction is to withhold any expression of opinion on the merits of the controversy until after final hearing and decree and to determine only whether on the facts developed an injunction should have been granted or refused.
The decree is affirmed at the cost of the appellant.